Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”), dated as of March 17, 2014, is by and among SANUWAVE Health, Inc. , a Nevada corporation (the“ Company ”), and each of the undersigned buyers (each, a “ Buyer ,” and collectively, the “ Buyers ”). RECITALS A. In connection with the Securities Purchase Agreement by and among the parties hereto, dated as of March 17, 2014 (the “ Securities Purchase Agreement ”), the Company has agreed, upon the terms and subject to the conditions of the Securities Purchase Agreement, to issue and sell to each Buyer (i) shares (the “ Common Shares ”) of Common Stock (as defined in the Securities Purchase Agreement), (ii) shares of Preferred Stock (as defined in the Securities Purchase Agreement), which will be convertible into Preferred Shares (as defined in the Securities Purchase Agreement) in accordance with the terms of the Preferred Stock, and (iii) Warrants (as defined in the Securities Purchase Agreement), which will be exercisable to purchase Warrant Shares (as defined in the Securities Purchase Agreement) in accordance with the terms of the Warrants. B.To induce the Buyers to consummate the transactions contemplated by the Securities Purchase Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “ 1933 Act ”), and applicable state securities laws. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and each of the Buyers hereby agree as follows: 1. Definitions Capitalized terms used herein and not otherwise defined herein shall have the respective meanings set forth in the Securities Purchase Agreement. As used in this Agreement, the following terms shall have the following meanings: (a)“ Business Day ” means any day other than Saturday, Sunday or any other day on which commercial banks in New York, New York are authorized or required by law to remain closed. (b)“ Closing Date ” shall have the meaning set forth in the Securities Purchase Agreement. (c)“ Effective Date ” means the date that the applicable Registration Statement has been declared effective by the SEC. (d)“ Effectiveness Deadline ” means (i) with respect to the initial Registration Statement required to be filed pursuant to Section 2(a), the earlier of the (A) 90th calendar day after the Closing Date and (B) 2nd Business Day after the date the Company is notified (orally or in writing, whichever is earlier) by the SEC that such Registration Statement will not be reviewed or will not be subject to further review and (ii) with respect to any additional Registration Statements that may be required to be filed by the Company pursuant to this Agreement, the earlier of the (A) 30th calendar day following the date on which the Company was required to file such additional Registration Statement and (B) 2nd Business Day after the date the Company is notified (orally or in writing, whichever is earlier) by the SEC that such Registration Statement will not be reviewed or will not be subject to further review; provided, however, if (but only if) a Filing Failure did not occur, then such time periods shall be tolled on a day-for-day basis for so long as the Company’s audited financial statements are stale pursuant to Regulation S-X Rule 3-12(b). (e)
